Title: From George Washington to Brigadier General Nathanael Greene, 24 June 1776
From: Washington, George
To: Greene, Nathanael



Sir
New York June 24th 1776.

From your Brigade (& principally from the Riffle Regiment) detach as many Men as will be sufficient to effect the purpose mentioned in the following Resolution of the Provencial Congress of New York.
“In Provencial Congress New York June 24. 1776 Whereas Information has been given to this Congress that Sundry Persons

on Nassau Island disaffected & inimical to the American Cause are in Arms in opposition to the Civil authority of this Colony & with a view of aiding the Enemies of America Resolved unanimously that his Excellency General Washington be and he hereby is requested to take the most speedy & effectual measures to disarm & Secure all such Persons. Order’d that one of the Secretaries wait upon his said Excellency with a certified copy of the aforegoing Resolution.”
⟨From the best Information I have been able to get, there are about Two hundred or Two hundred and Fifty of these Men in Woods and Swamps. A Mr Livingston who is just returned from Queens County can give you particular information into this⟩ matter—The necessity of Secrecy & caution, are too obvious for me to give you any advice thereon. Wishing success I am &ca

Go: Washington

